Exhibit 10.6


FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
 
THIS FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT AND OTHER LOAN DOCUMENTS
(“Amendment”), dated as of June 26, 2007, between COSTA BLANCA II REAL ESTATE,
LLC, a Florida limited liability company, having an address at 2460 Sand Lake
Road, Orlando, Florida 32809, COSTA BLANCA III REAL ESTATE, LLC, a Florida
limited liability company, having an address at 2460 Sand Lake Road, Orlando,
Florida 32809, TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company, having an address at 2460 Sand Lake Road, Orlando, Florida 32809 and
TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability company, having an
address at 2460 Sand Lake Road, Orlando, Florida 32809, jointly and severally
(collectively, “Borrower”), and KENNEDY FUNDING, INC. (“Agent”), a New Jersey
corporation having an address at Two University Plaza, Suite 402, Hackensack,
New Jersey 07601, as agent for certain lenders identified on Schedule D of the
Original Loan Agreement (as hereinafter defined), in each case having an address
care of Kennedy Funding, Inc., Two University Plaza, Suite 402, Hackensack, New
Jersey 07601 (the aforesaid Agent and lenders are hereinafter collectively
referred to as “Lender”). Borrower and Lender may hereinafter be referred to at
times individually as a “Party” and collectively as the “Parties”.
 
WITNESSETH:
 
WHEREAS, Borrower and Lender are parties to that certain Loan and Security
Agreement dated as of April 20, 2007 (“Original Security Agreement”), and
Borrower is a party to that certain (i) Assignment of Leases and Rents
(“Original Assignment of Leases and Rents”), and (ii) Assignment of Licenses,
Contracts, Plans, Specifications, Surveys, Drawings and Reports (“Original
Assignment of Licenses”), each dated as of April 20, 2007 (collectively, the
“Original Loan Agreements”); and
 
WHEREAS, Borrower and Lender wish to amend the Original Loan Agreements as set
forth below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in the Original Loan Agreements, the Parties, intending to be legally
bound, agree as follows:
 
1. From and after the effective date of this Amendment, the following text is
hereby added as a new Section 10(s) of the Original Security Agreement.
 


 

1

--------------------------------------------------------------------------------


 
“(s) an Event of Default (beyond any applicable grace periods) under that
certain Loan and Security Agreement dated as of June 26, 2007, between Costa
Blanca I Real Estate, LLC, a Florida limited liability company and Lender,as
Agent and/or any other document or agreement given or delivered to Lender in
connection therewith, including without limitation that certain Promissory Note
in the original principal amount of Four Million Four Hundred Fifty Thousand
($4,450,000) Dollars of even date therewith.”
 
2. From and after the effective date of this Amendment, the following text is
hereby added as (i) a new Section 28 of the Original Security Agreement, (ii) a
new Section 21 to the Original Assignment of Licenses, and (iii) a new Section
12 to the Original Assignment of Leases and Rents.
 
“Cross Collateralization. Borrower understands and agrees that the Loan is and
will be cross-collateralized with that certain loan dated as of June 26, 2007 in
the amount of Four Million Four Hundred Fifty Thousand ($4,450,000) Dollars by
and between Costa Blanca I Real Estate, LLC, a Florida limited liability company
(“Costa I”) and Lender, as Agent (the “Costa I Loan”). It is understood and
agreed that a default (beyond any applicable periods) under the terms and
conditions of (i) that certain Loan and Security Agreement dated as of June 26,
2007, between Costa Blanca I Real Estate, LLC and Lender, as Agent (“Costa I
Loan Agreement”), and/or (ii) any other document or agreement given or delivered
to Lender in connection therewith, including without limitation that certain (a)
Promissory Note in the original principal amount of Four Million Four Hundred
Fifty Thousand ($4,450,000) Dollars dated as of June 26, 2007, and (b) and that
certain Mortgage and Security Agreement filed in the County of Polk, State of
Florida which was given as security for the repayment of said Promissory Note
(the “Costa I Loan Documents”) will also constitute a default under the terms
and conditions of the Loan and will entitle Lender to all rights and remedies
available to Lender under the Costa I Loan Documents. It is further understood
and agreed that in the event Borrower defaults (beyond any applicable grace
periods) under the terms and conditions of the Loan or any of the Loan Documents
executed or delivered in connection with the Loan, Lender shall have the right
to declare the Costa I Loan in default and accelerate same and avail itself of
any rights and remedies thereunder. Borrower shall execute any and all documents
necessary to effectuate such cross-collateralization.”
 




 

2

--------------------------------------------------------------------------------




3. From and after the effective date of this Amendment, Section 13 of the
Original Security Agreement is deleted in its entirety and replaced with the
following text.
 
“13. Lender’s Right to Assign. Lender shall have the right to sell, assign,
participate, transfer or dispose of all or any part of its interest in the Loan
without the consent or approval of Borrower or Guarantor.
 
4. From and after the effective date of this Amendment, Section 20(d) of the
Original Security Agreement is deleted in its entirety and replaced with the
following text.
 
“(d) The parties hereto agree that, notwithstanding anything contained herein to
the contrary, there shall be required the consent of the Agent, Borrower and
Lenders holding Fifty Percent (50%) of the outstanding balance or commitment to
lend under the Loan to do any of the following:
 
(1)  Amend of modify the terms of the Note, this Agreement, the Mortgage and the
other Loan Documents or execute any waiver of any material event of default
under this Agreement or the other Loan Documents.
 
(2) Consent to or permit any substitution, withdrawal or release of any
collateral, any Guarantor or any other security securing the payment of the Loan
except in accordance with the terms of the Note, this Agreement and the Loan
Documents.”
 
5. From and after the effective date of this Amendment, Section 24 of the
Original Security Agreement is deleted in its entirety and replaced with the
following text.
 
“(a)  With the prior written consent of Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed, Lender shall have the right to
issue news releases, and publicize and/or advertise the fact that it has
provided financing with respect to the project and/or the Mortgaged Property and
in connection therewith Lender shall have the right to photograph and use
pictures of the Mortgaged Property in any such advertisements, brochures, print,
media and other copy.
 




 

3

--------------------------------------------------------------------------------


(b) With the prior written consent of Borrower, which consent shall not be
unreasonably withheld, conditioned or delayed, Borrower, at Lender’s cost and
expense, shall erect a suitable sign or signs at the Mortgaged Property (“Sign”)
in a location which is clearly visible to the public and otherwise reasonably
acceptable to Lender. The Sign shall be prepared by Lender and may contain,
among other things, that financing for the Mortgaged Property is being provided
by Lender and otherwise publicize Lender’s role in the financing. Lender shall
coordinate the placement and maintenance of such signs on the Mortgaged Property
with Borrower.”
 
6. From and after the effective date of this Amendment, the following text is
hereby added as a new Section 29 of the Original Security Agreement.
 
“Each Borrower acknowledge and agree that the Note may only be prepaid in whole
if either (1) all amounts due and owning to Lender pursuant to the Costa I Loan
Documents are paid in full and no obligations to Lender are outstanding
thereunder, or (2) the Project is fully completed, as determined by Lender in
its sole discretion, or (3) the Borrower deposits with Lender, in cash, an
amount equal to the greater of (i) the amount of the Holdback, and (ii) the
amount necessary to complete the Project, as determined by Lender in its
reasonable discretion (“Cash Collateral”).
 
Notwithstanding the foregoing, in the event the Borrower deposit the Cash
Collateral with Lender, regardless of whether the Note is prepaid in whole, and
no Event of Default hereunder or under any other Loan Documents or any of the
Costa I Loan Documents shall have occurred beyond any applicable grace periods,
Lender shall, at the sole cost and expense of the Borrower, release its lien on
that portion of the Mortgaged Property owned by TDS Amenities, Inc. which is not
the TDS Property (“TDS Remainder Parcel”); provided, however, that in addition
to the Cash Collateral, the Borrower shall provide to Lender, (a) written
evidence, satisfactory to Lender in its reasonable discretion, that the
completion of the Project, the resort water complex (including a wave pool,
flowrider surfing pool, water slides, spas and a four-story children’s water
park) and the 16,000 square foot pool-side sports bar (collectively,
“Amenities”), each of which shall be located on or adjacent to the Mortgaged
Property, shall be partially financed in an amount of no less than $5,800,000
(i.e. $2,900,000 and the Cash Collateral) by an institutional lender, (b)
documentation evidencing that the swimming pool on the TDS Remainder Parcel will
be constructed, to Lender’s reasonable satisfaction, in accordance with the
plans and specifications provided to Lender by Borrower and the contract
submitted to Lender from Weller Pools, (c) written evidence that the owners of
all or any portion of the remainder of the Mortgaged Property shall have access
to, and the ability to use, the swimming pool constructed on the TDS Remainder
Parcel and the other Amenities pursuant to easements established by Borrower and
reasonably acceptable to Lender, (d) written evidence that Lender shall have
continued access into and across the TDS Remainder Parcel pursuant to easements
established by Borrower and reasonably acceptable to Lender to complete the
Project, if necessary, (e) such other documents as may be required by Lender in
its reasonable discretion, and (f) written evidence that the construction
contract submitted to Lender from Weller Pools to complete the Project is still
in full force and effect.



 

4

--------------------------------------------------------------------------------


The Cash Collateral shall be held by Lender as additional security for (1) the
repayment of the Loan and the Costa I Loan, (2) the repayment of all obligations
owed to Lender pursuant to the Loan Documents and the Costa I Loan Documents,
and (3) the completion of the Project, and shall be disbursed to Borrowers or
Costa I, as applicable, in accordance with the terms and conditions of this
Section 29 and Section 2(e) of this Agreement and Sections 2(e) and 2(j) of the
Costa I Loan Agreement, as applicable.
 
In the event the Cash Collateral is deposited with Lender, the Borrower and
Lender each acknowledge and agree that Lender shall not be required to make any
further Advances of the Holdback to the Borrower in connection with the Project.
However, notwithstanding the foregoing, the Borrower shall be permitted future
Advances of the Holdback to reimburse Borrower for construction costs incurred
by Borrower in connection with the construction of certain infrastructure on the
Mortgaged Property, as such construction is approved by Lender in its reasonable
discretion; provided, however, that any future Advance of the Holdback in
connection with the completion of infrastructure on the Mortgaged Property shall
be disbursed to Borrower in accordance with the terms and conditions of this
Section 29 and Section 2(e) of this Agreement.
 
Notwithstanding the foregoing or anything contained herein to the contrary, upon
an Event of Default, Lender may, in its sole discretion, apply all or any
portion of the Cash Collateral to any outstanding payment, sum or obligation of
Borrower under the Loan Documents or the Costa I Loan Documents, including
without limitation, the completion of the Project.”
 




 

5

--------------------------------------------------------------------------------


 
7. From and after the effective date of this Amendment, the following text is
hereby added as a new Section 4(a)(11) of the Original Security Agreement.
 
“(11) any and all deposits (whether held in escrow or not) given to the
Borrowers in connection with those certain Purchase Agreements for townhouses
and condominiums on the Mortgaged Property.”
 
8. From and after the effective date of this Amendment, Section 23(d) of the
Original Security Agreement is deleted in its entirety.
 
9. From and after the effective date of this Amendment, the following text is
hereby added after the word “Mortgaged Property” in Section 2(d) of the Original
Assignment of Licenses.
 
“or in connection with the purchase and sale of any townhouses or condominiums
to be constructed on the Mortgaged Property,”
 
10. Integration of Amendment and Original Loan Agreements.  From and after the
effective date of this Amendment, each Original Loan Agreement and this
Amendment shall be read as one agreement.  Except as set forth in this
Amendment, all other terms and conditions of the Original Loan Agreements are
not being modified or amended, and shall remain in full force and effect.
 
11. Counterparts. This Amendment may be executed in any number of counterparts,
and each when so executed and delivered shall be an original, but all the
counterparts shall together constitute one and the same instrument.
 
[Remainder of Page Intentionally Left Blank]




 

6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this First Amendment to Loan and
Security Agreement and other Loan Documents as of the day and year first above
written.
 
WITNESS:
 
 
 
 
 _______________________________
Print Name:
LENDER:
 
KENNEDY FUNDING, INC., as Agent
 
 
 
By:_________________________________
Name:
Title:
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
 

 
7

--------------------------------------------------------------------------------


WITNESS:
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
WITNESS:
 
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 1), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 
 
 
 

 
8

--------------------------------------------------------------------------------


WITNESS:
 
 
 
 
 
 
 
 
 
 
 
/s/ Jason Williams
Name: Jason Williams
BORROWER:
 
TDS TOWN HOMES (PHASE 2), LLC, a Florida limited liability company
 
By: Tierra del Sol Resort (Phase 2), Ltd., a Florida limited partnership, its
manager
 
By: TDS Management, LLC, a Florida limited liability company, its general
partner
 
 
 
By: /s/ Malcolm J. Wright
Name: Malcolm J. Wright
Title: Manager
 

 
STATE OF NEW JERSEY
)
 
) ss.:
COUNTY OF BERGEN
 
)
 

 
I certify that on June ___, 2007, ____________ personally came before me and
this person acknowledged under oath, to my satisfaction, that he:
 
(a) executed the attached Loan and Security Agreement; and
 
(b) was authorized to and did execute the attached Loan and Security Agreement
on behalf of and as _______________ of Kennedy Funding, Inc., the entity named
in this instrument, by virtue of authority granted by its bylaws and board of
directors.
 
 

 
                               
NOTARY PUBLIC



 


 




 

9

--------------------------------------------------------------------------------






 
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 



 
I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA II REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 

 
/s/ J. K. Hudson
NOTARY PUBLIC










   
STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 

I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a)  made the attached instrument; and
 
(b)  was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 2), LTD., a Florida limited partnership,
the Manager of COSTA BLANCA III REAL ESTATE, LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 

 
/s/ J. K. Hudson
NOTARY PUBLIC



 




 

10

--------------------------------------------------------------------------------








STATE OF FLORIDA
)
 
) ss.:
COUNTY OF ORANGE
 
)
 

I certify that on June 20th, 2007, Malcolm J. Wright came before me in person
and stated to my satisfaction that he/she:
 
(a) made the attached instrument; and
 
(b) was authorized to and did execute this instrument on behalf of and as
Manager of TDS MANAGEMENT, LLC, a Florida limited liability company, the General
Partner of TIERRA DEL SOL RESORT (PHASE 1), LTD., a Florida limited partnership,
the Manager of TDS TOWN HOMES (PHASE 1), LLC, a Florida limited liability
company (the “Company”), the entity named in this instrument, as the free act
and deed of the Company, by virtue of the authority granted by its operating
agreement and its members.
 
 

 
/s/ J. K. Hudson
NOTARY PUBLIC


 
11

--------------------------------------------------------------------------------


 